COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of Z. T., a minor child

Appellate case number:     01-13-00407-CV

Trial court case number: 2012-32356

Trial court:               312th District Court of Harris County

        The appellant has filed an “Unopposed Motion for Extension of Time.” Appellant
requests that the deadline to file her brief be extended 20 days from the later of (1) the filing of
the reporter’s record of the hearing on the motion for new trial, or (2) the filing of a clerk’s
record containing findings of fact and conclusions of law, which have not yet been entered by the
trial court.
        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
(West Supp. 2012).
       Accordingly, the court reporter is ORDERED to file the record of the June 12, 2013
hearing on the motion for new trial within 5 days of the date of this order. No extensions will
be granted. See TEX. R. APP. P. 35.3(c).
        Texas Rule of Civil Procedure 296 provides that requests for findings of fact and
conclusions of law “shall be filed within twenty days after judgment is signed . . . .” See TEX. R.
CIV. P. 296 (emphasis added). And, although a trial judge may enter findings of fact after an
evidentiary hearing on a motion for new trial, the trial court is not required to enter findings. See
Puri v. Mansukhani, 973 S.W.2d 701, 707 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
Appellant indicates that she filed a request for findings of fact and conclusions of law with the
trial court on June 21, 2013, 57 days after the judgment was signed on April 25, 2013, and nine
days after the hearing on the motion for new trial. Accordingly, the trial court is not required to
enter findings. See TEX. R. CIV. P. 296, 297; Puri, 973 S.W.2d at 707.
       Accordingly, appellant is ORDERED to file her brief 20 days after the date that the
reporter’s record of the hearing on the motion for new trial is filed in this Court.
Appellant’s attorney is instructed to begin work on the brief upon receipt of this order, because
no extensions of time to file the brief will be granted. See TEX. R. APP. P. 38.6(d).
       If the trial court does enter findings, see TEX. R. CIV. P. 297, we will not refuse to file a
supplemental clerk’s record containing the findings. See TEX. R. APP. P. 34.5(b)(4). However,
the request for a supplemental record does not extend the time for the filing of appellant’s brief.
The appellant is responsible for requesting a supplemental record from the district clerk
containing the findings, if any such findings are entered. If the district clerk receives such a
request from the appellant, the district clerk is directed to file the supplemental record within 5
days of the date of the request.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court


Date: July 19, 2013